               Case 3:19-cv-06152-JSC Document 1 Filed 09/27/19 Page 1 of 6



 1   Amy L. Bennecoff Ginsburg (275805)
 2
     Kimmel & Silverman, P.C.
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4
     Facsimile: 877-788-2864
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6

 7
                         UNITED STATES DISTRICT COURT
 8                                 FOR THE
 9
                       NORTHERN DISTRICT OF CALIFORNIA

10   ANGENORA COLLINS,                     )   Case No.:
                                           )
11
                  Plaintiff,               )   COMPLAINT FOR DAMAGES
12                                         )   FOR VIOLATIONS OF THE
          v.                               )   TELEPHONE CONSUMER
13                                         )   PROTECTION ACT, 27 U.S.C. §227
14   NAVIENT SOLUTIONS, LLC,               )   ET. SEQ.;
                                           )
15                Defendant.               )   COMPLAINT AND DEMAND FOR
                                           )   JURY TRIAL
16
                                           )
17                                         )
18

19                                   COMPLAINT
20        ANGENORA COLLINS (“Plaintiff”), by and through her attorneys,
21
     KIMMEL & SILVERMAN, P.C., alleges the following against NAVIENT
22
     SOLUTIONS, LLC (“Defendant”):
23

24

25



                                           -1-

                                  PLAINTIFF’S COMPLAINT
                Case 3:19-cv-06152-JSC Document 1 Filed 09/27/19 Page 2 of 6



 1                                     INTRODUCTION
 2
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
 3
     Act (“TCPA”), 47 U.S.C. § 227 et seq.
 4

 5                             JURISDICTION AND VENUE
 6
           2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
 7
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
 8

 9
           3.      Defendant conducts business and has its principal office in the State

10   of Delaware, and as such, personal jurisdiction is established.
11
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
12
                                           PARTIES
13

14         5.      Plaintiff is a natural person residing in Oakland, California.

15         6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
16
           7.      Defendant is a business entity with an office located at 123 Justison
17
     Street, Suite 300, Wilmington, Delaware 19801.
18

19         8.      Defendant is a “person” as that term is defined by 47 U.S.C.

20   §153(39).
21
           9.      Defendant acted through its agents, employees, officers, members,
22
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
23

24   representatives, and insurers.
25



                                               -2-

                                      PLAINTIFF’S COMPLAINT
                Case 3:19-cv-06152-JSC Document 1 Filed 09/27/19 Page 3 of 6



 1                              FACTUAL ALLEGATIONS
 2
           10.     Plaintiff has a cellular telephone number that she has had for more
 3
     than one year.
 4

 5         11.     Plaintiff has only used this phone as a cellular telephone.
 6
           12.     Defendant placed repeated harassing telephone calls to Plaintiff
 7
     concerning her student loan debt.
 8

 9
           13.     When calling Plaintiff on her cellular telephone, Defendant used an

10   automatic telephone dialing system and automatic and/or pre-recorded messages.
11
           14.     Plaintiff knew that the calls were automated, as when she answered
12
     the telephone there was a noticeable pause or delay with no caller on the line
13

14   before she was transferred to a representative or the call terminated.

15         15.     Plaintiff also received voice messages containing an automated
16
     message.
17
           16.     Defendant’s telephone calls were not made for “emergency purposes.
18

19         17.     Shortly after the calls started, Plaintiff first told Defendant to stop

20   calling.
21
           18.     Once Defendant was informed that its calls were unwanted and to
22
     stop, there was no lawful purpose to making further calls, nor was there any good
23

24   faith reason to place calls.
25
           19.     However, Defendant continued to make automated telephone calls to

                                               -3-

                                     PLAINTIFF’S COMPLAINT
              Case 3:19-cv-06152-JSC Document 1 Filed 09/27/19 Page 4 of 6



 1   Plaintiff on her cellular telephone, calling her multiple times per day.
 2
                                 COUNT I
 3                        DEFENDANT VIOLATED THE
                    TELEPHONE CONSUMER PROTECTION ACT
 4

 5         20.    Plaintiff incorporates the forgoing paragraphs as though the same were
 6
     set forth at length herein.
 7
           21.    Defendant initiated multiple automated telephone calls to Plaintiff’s
 8

 9
     cellular telephone using a prerecorded voice.

10         22.    Defendant initiated these automated calls to Plaintiff using an
11
     automatic telephone dialing system.
12
           23.    Defendant’s calls to Plaintiff were not made for emergency purposes.
13

14         24.    After Defendant was told to stop calling, the Defendant knew or

15   should have known it did not have consent to call and that any consent, if any, it
16
     may have thought it had was revoked, yet Defendant continued to call willfully and
17
     knowingly.
18

19         25.    Defendant’s acts as described above were done with malicious,

20   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
21
     under the law and with the purpose of harassing Plaintiff.
22
           26.    The acts and/or omissions of Defendant were done unfairly,
23

24   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
25
     lawful right, legal defense, legal justification or legal excuse.

                                               -4-

                                     PLAINTIFF’S COMPLAINT
               Case 3:19-cv-06152-JSC Document 1 Filed 09/27/19 Page 5 of 6



 1          27.    As a result of the above violations of the TCPA, Plaintiff has suffered
 2
     the losses and damages as set forth above entitling Plaintiff to an award of
 3
     statutory, actual and treble damages.
 4

 5                                  PRAYER FOR RELIEF
 6
            WHEREFORE, Plaintiff, ANGENORA COLLINS, respectfully prays for a
 7
     judgment as follows:
 8

 9
                   a.      All actual damages suffered pursuant to 47 U.S.C. §

10                         227(b)(3)(A);
11
                   b.      Statutory damages of $500.00 per telephone call pursuant to 47
12
                           U.S.C. § 227(b)(3)(B);
13

14                 c.      Treble damages of $1,500.00 per telephone call pursuant to 47

15                         U.S.C. §227(b)(3) or alternatively that amount for all calls
16
                           made after Defendant was notified that they were calling the
17
                           wrong person and wrong number;
18

19                 d.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);

20                 e.      Any other relief deemed appropriate by this Honorable Court.
21

22
                                  DEMAND FOR JURY TRIAL
23

24          PLEASE TAKE NOTICE that Plaintiff, ANGENORA COLLINS, demands
25   a jury trial in this case.


                                                -5-

                                      PLAINTIFF’S COMPLAINT
             Case 3:19-cv-06152-JSC Document 1 Filed 09/27/19 Page 6 of 6



 1                                      RESPECTFULLY SUBMITTED,
 2                                      KIMMEL & SILVERMAN, P.C.
 3

 4
     Dated: 9/27/19                     By: /s/ Amy L. Bennecoff Ginsburg
                                        Amy L. Bennecoff Ginsburg (275805)
 5                                      Kimmel & Silverman, P.C
                                        30 East Butler Pike
 6
                                        Ambler, PA 19002
 7                                      Telephone: (215) 540-8888
                                        Facsimile: (215) 540-8817
 8
                                        Email: aginsburg@creditlaw.com
 9                                      Attorney for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         -6-

                                PLAINTIFF’S COMPLAINT
